                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAUL ALKINS                                :     CIVIL ACTION
                                           :
      v.                                   :
                                           :
THE BOEING COMPANY                         :     NO. 19-763

                                       ORDER

      NOW, this 2nd day of January, 2020, upon consideration of the Defendant The

Boeing Company’s Motion for Summary Judgment (Doc. No. 21), the plaintiff’s response,

and the defendant’s reply, it is ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that JUDGMENT is entered in favor of the defendant

The Boeing Company and against the plaintiff Paul Alkins.




                                               /s/ TIMOTHY J. SAVAGE J.
